                                                                                                   FIL 0
                                         UNITED STATES OF AMERICA                         us   o ~s r ·) ·c ·~1
                                                                                        DISTF;ir 'r . ~~. ·. COUR T
                                                                                            ' " n, ,.,.4'RY, LJ>-tflf
                                                                                                          • :r
                                                                                                                · l'D A
                                                          vs.
                                                                                        2BI8 0CT 12 PH /: DO
                                           NISAR AHMED CHAUDHRY
                                                                                              CLE.f.'il'S 0 . F' CE
                                                                                              .4T BALTIMGR
Criminal No. DKC-18-0226                                                             nJl-~ndan~.Exh~ury

   Exhibit No.                Identification     Admitted                       Description

  1                           10/12/18         10/12/18         Vital Records

 2                            10/12/18         10/12/18         Vital Records

 3                            10/12/18         10/12/18         Vital Records

  4                           10/12/18         10/12/18         Vital Records

  5                           10/12/18         10/12/18         Vital Records




Exhibit List (Rev. 3/ 1999)
